Affirmed and Opinion Filed October 17, 2014




                                          Court of Appeals
                                                           S     In The


                                   Fifth District of Texas at Dallas
                                                       No. 05-14-00710-CV

                            IN THE INTEREST OF T.N.A., ET AL., CHILDREN.

                                On Appeal from the 304th Judicial District Court
                                             Dallas County, Texas
                                    Trial Court Cause No. 12-1094-W-304


                                          MEMORANDUM OPINION
                                   Before Justices O’Neill, FitzGerald, and Stoddart
                                            Opinion by Justice FitzGerald

          The Texas Department of Family and Protective Services filed suit to terminate the

parental rights of appellant T.D.A. with respect to her seven children. During the litigation,

appellant signed a mediated settlement agreement in which she agreed to the termination of her

parental rights. After a hearing, the trial judge signed a decree terminating appellant’s parental

rights.

          Appellant appealed, and counsel was appointed to represent her on appeal. Appellate

counsel then filed an Anders1 brief and a motion to withdraw, averring that the appeal is wholly

without merit and is frivolous. The Anders brief presents a professional evaluation of the record



     1
       Anders v. California, 386 U.S. 738 (1967). The Anders procedure applies in termination of parental rights cases. In re D.D., 279 S.W.3d
849, 850 (Tex. App.—Dallas 2009, pet. denied).
showing why, in effect, there are no arguable grounds to advance.2 Counsel certified that she

had delivered a copy of the brief to appellant and informed appellant of her right to review the

record and file a response. Appellant filed a one-page letter response.

          We have reviewed the record, the Anders brief, and appellant’s response.3 We agree with

counsel’s assessment that the appeal is frivolous and without merit. We find nothing in the

record that might arguably support the appeal.

          We affirm the trial court’s judgment and grant counsel’s motion to withdraw.




140710F.P05                                                               /Kerry P. FitzGerald/
                                                                          KERRY P. FITZGERALD
                                                                          JUSTICE




   2
       See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978).
   3
       See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases).



                                                                    –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF: T.N.A., ET AL.,                  On Appeal from the 304th Judicial District
CHILDREN                                             Court, Dallas County, Texas
                                                     Trial Court Cause No. 12-1094-W-304.
No. 05-14-00710-CV                                   Opinion delivered by Justice FitzGerald.
                                                     Justices O’Neill and Stoddart participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered October 17, 2014.




                                               –3–